Appeal by defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 14, 1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
After viewing the facts of this case in a light most favorable to the People, we find that defendant’s guilt was proved beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307; People v Contes, 60 NY2d 620; People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133; People v Bigelow, 106 AD2d 448). Therefore, defendant’s motions to dismiss the indictment were properly denied and his conviction is affirmed. Mangano, J. P., Brown, O’Connor and Weinstein, JJ., concur.